HAZEL, District Judge.
Motion to dismiss petition in bankruptcy. The question presented on this motion to dismiss the petition in involuntary bankruptcy is whether a creditor having an unliquidated claim may file a petition in bankruptcy against a debtor, and how such a claim may be liquidated in accordance with the provision of section 59b of the bankrupt act (Act July 1, 1898, c. 541, 30 Stat. 561 [U. S. Comp. St. 1901, p. 3445]). The debt which is unliquidated and disputed by the bankrupt is for damages arising out of a breach of warranty upon the sale of personal property. This precise question has been decided by Judge Brown and by Judge Thomas in Re Manhattan Ice Co. (D. C.) 7 Am. Bankr. R. 408, 114 Fed. 399, affirmed 8 Am. Bankr. R. 569, 116 Fed. 604, 54 C. C. A. 60. It was there held that a creditor having an unliquidated debt may file a petition in bankruptcy to have the debtor adjudged bankrupt, provided the debt is provable. As the petitioning ■ creditor here has a provable debt, though the amount thereof is undetermined, the rule announced by Judge Brown will be followed. As a jury trial has been delnanded, the amount of petitioner’s claim may be established upon the trial in connection with petitioner’s other proof.
Motion to dismiss denied.